Citation Nr: 0632963	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  99-13 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
October 1968.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

In November 2000, the Board remanded this matter when the 
issue on appeal was whether the veteran had submitted new and 
material evidence to reopen a claim of service connection for 
PTSD.  The case was returned to the Board and in February 
2004 the Board reopened the veteran's claim of entitlement to 
service connection for PTSD and remanded the matter to the RO 
for de novo adjudication.  The case was recently returned to 
the Board.


FINDINGS OF FACT

1.  The veteran has not submitted credible supporting 
evidence that claimed in-service stressors occurred and the 
record does not establish that the veteran engaged in combat 
in service.

2.  Diagnoses of PTSD are not based on a credible stressor 
from the veteran's active service that can be verified.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002); see Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

Regarding a determination on the merits, the VCAA requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The June 2002 RO letter issued pursuant to the November 2000 
Board remand, the February 2003 and September 2003 RO 
letters, and the February 2004 RO letter issued pursuant to 
the February 2004 Board remand informed the veteran of the 
provisions of the VCAA and was advised to identify any 
evidence in support of the claim that had not been obtained.  
Collectively the correspondence advised the veteran of the 
evidence to submit to show that he was entitled to service 
connection for PTSD.  Together they informed the veteran that 
VA would obtain pertinent federal records.  The veteran was 
informed that VA would also make reasonable efforts to obtain 
any identified private medical evidence.  As such, the Board 
finds that the correspondence VA issued satisfied VA's duty 
to notify the veteran of the information and evidence 
necessary to substantiate the claim on the merits as required 
by Quartuccio, supra.  

The CAVC decision in Pelegrini v. Principi, 18 Vet. App 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The VCAA-specific 
development that was subsequently completed prior to the RO 
reviewing the matter in December 2005 cured the timing 
deficiency.  The VCAA specific letters followed Board remands 
in this case in November 2000 and February 2004.  See, e.g., 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006), noting the timing defect can be cured, as it was 
here, prior to and through a Board remand followed by VCAA 
directed notice.  

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed, 
the Board has found that the veteran was provided every 
opportunity to identify and submit evidence in support of the 
claim.  See also, VAOPGCPREC 01-04.  Collectively, the 
correspondence that was VCAA specific as noted above provided 
him the opportunity to submit any additional evidence he had 
in support of this claim.  The Board notes that the February 
2004 letter had specific reference on page 2 that, in 
essence, invited him to submit or identify any evidence he 
may have that pertained to the claim which the Board finds is 
an adequate presentation of the fourth element.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  See Mayfield, supra 
noting the factors of essential fairness of the adjudication 
and whether the claimant had a meaningful opportunity to 
participate effectively in the processing of the claim are 
relevant where VCAA notice occurs after the initial 
adjudication.  Furthermore, as the Board is denying the claim 
for service connection on the merits there is no potential 
prejudice in any deficiency in notice regarding the effective 
date and initial rating elements of a service connection 
claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The Board obtained service medical records and VA 
medical records.  The United States Armed Service Center for 
Unit Records Research (USASCRUR (CURR), now known as U.S. 
Army and Joint Services Records Research Center (JSRRC)) 
conducted a search based on information the veteran provided.  
The veteran also testified regarding events in service at a 
RO hearing.  There was information indicating the veteran had 
started development of a Social Security (SSA) disability 
claim in based on a request dated in June 2004 for VA records 
beginning in June 2003.  However there is no additional 
information on file regarding the status of the claim and the 
representative's presentation in July 2006 did not mention 
any relevant SSA record had been generated at the present 
time to put the Board on notice that such evidence existed.  
Thus, the Board finds the development is adequate when read 
in its entirety and that it satisfied the obligations 
established in the VCAA and the Board remands.  VA's duty to 
assist the veteran in the development of the claim has been 
satisfied and the Board will turn to a discussion of the 
issue on the merits.




Analysis

Turning to the merits of the claim, to establish service 
connection for PTSD the three elements necessary are: (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  38 C.F.R. § 3.304(f); Cohen (Douglas) v. Brown, 10 
Vet. App. 128, 137 (1997).

At the time the veteran submitted his application to reopen 
the claim of service connection for PTSD, section 3.304(f) 
provided in pertinent part that service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  Additionally, if the 
claimed stressor is related to the claimant having been a 
prisoner of war, prisoner of war experience which satisfies 
the requirements of Sec. 3.1(y) of this part will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f), effective prior to March 7, 1997; added 58 
Fed. Reg. 29110, effective May 19, 1993).

Thereafter, section 3.304(f) was amended to provide that 
eligibility for service connection of PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to this combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (1999) 
as amended effective March 7, 1997, 64 Fed. Reg. 32807-32808 
(June 18, 1999); see 38 U.S.C.A. § 1154(b) (West 1991); see 
also Cohen (Douglas), 10 Vet. App. at 138; Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).  The provisions set forth above 
are retained in recent amendment to section 3.304(f) that 
addressed PTSD claimed as a result of personal assault.  
38 C.F.R. § 3.304(f) (2002).  

The amendment of section 3.304 in June 1999 was intended to 
correct certain regulatory deficiencies principally regarding 
PTSD claims based upon combat stressors.  The Board notes 
that 38 C.F.R. § 3.304(f), as written above was amended to 
conform to the Cohen holding. 64 Fed. Reg. 32807 (1999).  
However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999) (holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

"Engaged in combat" requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  However, 
the issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis under the facts of each 
case.  Any evidence that is probative of the issue of whether 
a veteran engaged in combat may be used by a veteran to 
support a veteran's assertion that he was engaged in combat.  
The benefit-of-the-doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12-
99; see 38 U.S.C.A. § 1154(b) (West 2002); Gaines v. West, 11 
Vet. App. 353, 359 (1998).

Where the claimed stressor is not related to combat, such as 
the veteran's claim of removing bodies from the Saigon River, 
the veteran's lay testimony itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.  The requisite additional evidence needed for 
corroboration may be obtained from sources other than the 
veteran's service medical records.  Moreau, supra; see also 
Patton v. West, 12 Vet. App. 272, 277 (1999).

Also in Cohen it was pointed out that the 1996 amending of VA 
rating criteria pertaining to recent disorders included 
adoption of the nomenclature of DSM-IV (American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994), and that § 3.304(f) did not 
specifically set forth any requirements regarding the 
sufficiency of a stressor and the adequacy of symptomatology 
to support a diagnosis of PTSD.

The holding in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the analytical framework for establishing a veteran's 
exposure to a recognizable stressor during service, a 
critical element of the determination of whether a veteran 
has PTSD that is related to service.  Under 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304, and the applicable VA Manual 
21-1 provisions, the evidence necessary to establish the 
existence of a recognizable stressor during service to 
support a claim of entitlement to service connection for PTSD 
will vary depending on whether or not the veteran "engaged in 
combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 
66 (1993).

Whether or not the veteran "engaged in combat with the enemy" 
must be determined through recognized military citations or 
other supportive evidence.  If the determination with respect 
to this step is affirmative, then (and only then), a second 
step requires that the veteran's lay testimony regarding the 
claimed stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.  

The holding in West v. Brown, 7 Vet. App. 70 (1994), in 
elaborating on the analysis in Zarycki, found that in 
addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD, and that the sufficiency 
of the stressor is a medical determination.  Furthermore, a 
psychiatric examination for the purpose of establishing the 
existence of PTSD was deemed inadequate for rating purposes 
where an examiner relies on events whose existence had been 
rejected.

The VA has set forward criteria of "conclusive evidence" to 
establish a combat related stressor.  These criteria are 
defined as: (a) a claim that the stressor is related to 
combat and (b) a demonstration in the record that the 
claimant ("in the absence of evidence to the contrary") has 
been awarded certain specific recognized awards or 
decorations identified in 38 C.F.R. § 3.304(f) or VA 
ADJUDICATION MANUAL M21-1, Part III, 5.14 (rescinded and 
replaced by: M21-1MR, Part III, IV and V change dated 12-13-
05).  The examples include certain awards specifically 
denoting combat participation (the Combat Infantryman Badge 
and the Combat Action Ribbon), a decoration awarded for 
combat incurred wounds (the Purple Heart Medal), and certain 
decorations that are awarded only for valor in combat with 
the enemy.  The record in this case shows the veteran did not 
receive any of these awards.  The record of separation and 
his personnel records show he received the Vietnam Service 
Medal, and the Vietnam Campaign Medal w/Dev 60.  The 
personnel records showed he had military ratings as a clerk 
typist during his Vietnam service from May 1966 to May 1967, 
serving with "519th MI Bn" and the 525th MI Gp".  The 
personnel records list campaign participation in the Vietnam 
Counter Offensive and Vietnam Counter Offensive Phase II.  He 
was lsited as enroute to CONUS on May 12, 1967 and on June 25 
1967 in a unit at Ft. Riley, Kansas.

The service medical records were unremarkable for any 
psychiatric disorder and showed a normal psychiatric status 
on the separation medical examination in July 1968.  The 
record after military service is unremarkable psychiatrically 
until he applied for compensation in 1990.  At that time he 
recalled the death of a friend (JM) after being seen off on 
his return to the United States, being trapped in an 
orphanage on two occasions but eluding the enemy, in addition 
to sniper fire on guard duty and mortar fire on several 
occasions, in addition to the previously mentioned Saigon 
River experience.  The report of a VA hospitalization in 
September 1998 showed the diagnosis of alcohol intoxication 
and dependency with withdrawal.  It was noted his past 
psychiatric history was noncontributory other than his 
recollection of prior detoxification through the VA and drug 
rehabilitation programs.  A clinical record entry in October 
1998 noted he applied to the VA for PTSD and he stated all 
his stresses were a carry over from Vietnam where he was a 
gunner and did night guard duty.  He gave essentially the 
same recollections to an examining clinician in December 1998 
and stated he was a machine gunner during the war.  The 
diagnosis of alcohol intoxication and dependency with 
withdrawal, and possible PTSD.  Another VA examiner in 
December 1998 noted the veteran had bad dreams about combat 
experiences in Vietnam, survival guilt and that loud noises 
brought back memories of Vietnam combat, although there was 
no elaboration regarding these dreams or memories.  The 
diagnosis was PTSD with depression.  

His hearing testimony in October 1999 was consistent with the 
previously stated recollections of learning of the death of 
JM and other Vietnam experiences (T 3-5).  
The United States Armed Service Center for Unit Records 
Research (USASCRUR (CURR), now known as U.S. Army and Joint 
Services Records Research Center (JSRRC)) reported the death 
of JM occurred on August 27, 2967.  The CURR was unable to 
document that the veteran pulled bodies from the Saigon River 
for intelligence purposes. The report stated that only his 
duty assignment as listed on the DA Form 20 or equivalent 
could be verified.  The report also indicated that more 
specific information was needed to research other combat 
incidents or casualties.  The VA outpatient reports through 
late 2004 contain general recollections of Vietnam events.


The VA examiner in March 2004 reviewed the claims file and VA 
medical records noting the veteran reported hostile fire from 
artillery, rocket and mortars and bombs and noted the veteran 
did not witness his friend's death.  He experienced 
nightmares, flashbacks and memories and avoidance, etc.  The 
diagnosis was PTSD likely as not due to combat experiences, 
not due to his friend being killed as he was already having 
intrusive memories.  

The veteran based his claim on events he recalled from his 
service in Vietnam.  The examiners in reporting PTSD 
apparently accepted the veteran's account of being exposed to 
traumatic events related to combat and primarily a noncombat 
incident.  However, the RO asked for verification of the 
civilian incident but the CURR report found only he record of 
the death of JM which occurred after the veteran left 
Vietnam.  The veteran's account of other incidents is vague 
and very general although he was asked to provide specific 
information in the development of the claim.  The CURR report 
duplicated previously located confirmation of the death of 
JM.  The VA examiner in March 2004 made a specific finding 
that PTSD was not related to the death of JM but other 
related stressors which have not bene verified.  

The Board's finding at this point is simply a determination 
that the current evidence, including the information in the 
service records regarding all awards received during his 
active service, does not provide conclusive evidence of 
combat participation.  The record does not corroborate 
participation in or otherwise present the Board with 
"conclusive evidence" that the claimant "engaged in combat 
with the enemy" under 38 U.S.C.A. § 1154(b), and as discussed 
in Sizemore v. Principi, 18 Vet. App. 264, 272-73 (2004).  
Thus, his assertions, or a notation in VA records of combat 
exposure standing alone, cannot as a matter of law provide 
evidence to establish that he "engaged in combat with the 
enemy" or that an event claimed as a stressor occurred.  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, as a 
matter of law, "credible supporting evidence that the claimed 
[in- service] event actually occurred" cannot be provided by 
medical opinion based on post-service examination.  Moreau, 9 
Vet. App. at 394-96.  Thus, other "credible supporting 
evidence from any source" must be provided to insure that the 
event alleged as the stressor in service occurred.  Cohen, 10 
Vet. App. at 147.  The narrative information extracted from 
the service records does not offer any supporting information 
for combat-related events or any non-combat events such as 
loading bodies and, in particular, the claimed killing of a 
Vietnamese civilian, which is deemed significant from the 
standpoint of his credibility. 

As a result, the analysis of stressor verification is not so 
much bisected by whether the event is "combat" or 
"noncombat," but whether there is "conclusive evidence" of a 
combat stressor, or "credible supporting evidence from any 
source" of a combat or noncombat stressor.  The existence of 
a stressor, but not its sufficiency, is an adjudication 
determination.  The Manual M21-1 provides that if medical 
evidence establishes the diagnosis of PTSD, and development 
is complete in every respect but for confirmation of the in-
service stressor, the JSRRC should be contacted.  The record 
did not contain the type of information that would facilitate 
a search to corroborate this stressor which he has 
consistently reported.  He was too vague in combat action 
related recollections to permit a meaningful search.  

Although the veteran has been diagnosed with PTSD, the 
question of whether he was exposed to a stressor in service 
is a factual determination for adjudicators.  Just because, 
as in this case, a physician or other health professional 
accepted the appellant's description of his experiences as 
credible and diagnosed appellant as suffering from PTSD does 
not mean the Board is required to grant service connection 
for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  See 
also Wood, supra.

In light of the above considerations, the problems that arise 
within the veteran's claim of entitlement to service 
connection for PTSD are clear as reflected in the foregoing 
discussion of his specified claimed stressors.  In summary, 
in order for the veteran to succeed in this claim, his 
alleged stressors must be verified.  A verified stressor, and 
not an unverified alleged stressor or an event that does not 
constitute a "stressor," must then form the basis of a 
diagnosis of PTSD.  

The veteran's accounts of an alleged stressor not only must 
be confirmed, his lay evidence must otherwise be found 
credible.  The credibility to be accorded to the appellant's 
lay testimony or written statements is within the province of 
the adjudicators and is not a matter of medical expertise.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Here, there 
exists no doubt that the veteran has been diagnosed with 
PTSD, which has been linked to subjectively provided 
stressors and found not related to the death of a service 
comrade objectively confirmed.  The documentation does not 
place him in any action, such as he described in connection 
with events in Vietnam that could come within the definition 
of engaging in combat with the enemy as reflected in the 
relevant VA General Counsel opinion.  The service medical 
records do not include anecdotal evidence that could support 
the veteran's assertions and, as stated previously they do 
not contain any direct reference to corroborate stressors and 
he has not assisted in providing information to verify combat 
related stressors.  

In conclusion, the Board has determined that there is no 
credible supporting evidence that a claimed in-service 
stressor actually occurred.  West, 7 Vet. App. at 79-80.  He 
did not specify any other incident on the VA clinical 
evaluations that could be corroborated based on the 
information he gave.  Thus, the record supports the Board's 
finding that the diagnosis of PTSD is based on unverified 
stressors.

The record does not allow for application of the liberalized 
standard for such claims established in Pentecost v. 
Principi, 16 Vet. App. 124, 127-28 (2002) since there is no 
independent evidence of events he described.  Unlike the 
situation in Pentecost where there existed specific dates 
when attacks occurred and morning report information from 
which personal exposure could be inferred, the record in this 
case contains only vague references without any specificity 
from which the veteran's personal exposure could be inferred.  

The Board has also reviewed the record in light of the 
holding in Nat'l Org. of Veterans" Advocates v. Sec'y of 
Veterans Affairs, 330 F.3d. 1345, 1352 (Fed. Cir. 2003).  In 
summary, the holding was that a VA regulation that required 
"credible supporting evidence" of the occurrence of a 
stressor in non-combat-related PTSD claims was valid, as the 
regulation did not alter VA's obligation to consider all 
evidence, and that a veteran's statement is certainly 
evidence that must be considered by VA in adjudicating a PTSD 
claim.  Further, 38 C.F.R. § 3.304(f) does not alter the VA's 
obligation to review the entire evidence of record, including 
all pertinent medical and lay evidence, when making a 
determination regarding service connection.  In addition, 
under 38 C.F.R. § 3.304(b)(2), history conforming to accepted 
medical principles should be given due consideration, in 
conjunction with basic clinical data, and be accorded 
probative value consistent with accepted medical and 
evidentiary principles.  The appellate court concluded that 
38 C.F.R. § 3.304(f) is not contrary to 38 U.S.C.A. § 
1154(a); nor is it arbitrary or capricious.  The addition of 
a specific reference to lay evidence in 38 U.S.C.A. § 5107(b) 
does not preclude the requirement in 38 C.F.R. § 3.304(f) of 
"credible supporting evidence."  Because § 3.304(f) is 
consistent with 38 U.S.C.A. § 5107(b) by not precluding the 
consideration of lay evidence, section 3.304(f) is valid.  
See also Moran v. Principi, 17 Vet. App. 149, 155-59 (2003).

Thus, having accorded due consideration to the veteran's 
statements, medical reports, and to official records, the 
Board concludes there is no credible evidence that the 
veteran engaged in combat and there are no corroborated 
military stressors of a non-combat nature.  In light of the 
above, there is not an approximate balance of positive and 
negative evidence to which the benefit-of-the-doubt standard 
applies.  The claim is denied with the preponderance of the 
evidence against entitlement to service connection for PTSD 
at this time.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


